                     Case 1:20-cv-03590-CRC Document 29 Filed 12/14/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


            FEDERAL TRADE COMMISSION                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20−cv−03593 (ABJ)
      THE PROCTER & GAMBLE COMPANY et al                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Federal Trade Commission                                                                                     .


Date:          12/14/2020                                                                 /s/ Brian Telpner
                                                                                         Attorney’s signature


                                                                                 Brian Telpner (DC Bar - 462812)
                                                                                     Printed name and bar number
                                                                                    Federal Trade Commission
                                                                                      Bureau of Competition
                                                                                       400 7th Street, SW
                                                                                     Washington, DC 20024
                                                                                               Address

                                                                                         btelpner@ftc.gov
                                                                                            E-mail address

                                                                                          (202) 326-2782
                                                                                          Telephone number

                                                                                          (202) 326-3383
                                                                                             FAX number
         Case 1:20-cv-03590-CRC Document 29 Filed 12/14/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 14th day of December, 2020, I served the foregoing on

the following counsel via email and the Court’s CM/ECF system:


John Majoras
Jones Day
51 Louisiana Avenue, NW
Washington, DC 20001
(202) 879-7652
jmmajoras@jonesday.com

Counsel for The Procter & Gamble Company

Eric Mahr
Freshfields Bruckhaus Deringer
700 13th Street, NW
10th Floor
Washington, DC 20005-3960
(202) 777-4545
eric.mahr@freshfields.com

Counsel for Billie, Inc.


                                                  /s/ Brian Telpner
                                                  Brian Telpner, Esq.
                                                  Attorney for Plaintiff
                                                  Federal Trade Commission
